IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ERIC ROGERS,                                  : No. 30 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
PHILADELPHIA DISTRICT ATTORNEY                :
OFFICE, LAWRENCE KRASNER,                     :
DEPARTMENT OF CORRECTIONS,                    :
PADOC,                                        :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of May, 2020, the “Petition for Release” and the “Motion

to Expedite King’s Bench Proceedings” are DENIED.